UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X Case No.: 20-cv-03718 (LDH)(SJB)
MICHAL BENSHABAT,

                                   Plaintiff,                               SETTLEMENT AGREEMENT
                                                                              AND RELEASE OF FLSA
                 - against -                                                   AND NYLL CLAIMS

T-FUSION, LLC dba ISABELLA, and
ALLISON KAHN, Individually

                                    Defendants.
------------------------------------------------------------------------X

        This Settlement Agreement and Release of FLSA and NYLL Claims ( Agreemen ) is
entered into by and among Plaintiff MICHAL BENSHABAT ( Plain iff ), on he one hand, and
Defendants T-FUSION LLC. ( Corpora e Defendan ), and Individual Defendant ALLISON
KAHN ( Indi id al Defendan ) (Corpora e Defendan and Indi id al Defendan collec i el
deno ed as Defendan s ), on he o her hand. (Plain iff and Defendan s collec i el deno ed he
Par ies ).

         WHEREAS, Plaintiff alleges that she worked for Defendants as an employee, and a dispute
has arisen regarding Plain iff s emplo men and he terms thereof, which dispute has resulted in
the filing of an action in the United States District Court for the Eastern District of New York,
Civil Action No: 20-cv-03718 (LDH) (SJB) (hereinaf er he Li iga ion ), alleging, among o her
things, violations of federal and state wage and hour laws; and

        WHEREAS, Defendants deny any violation of federal and state wage and hour laws; and

        WHEREAS the parties desire to resolve all disputes between them which are the subject
of the Litigation without the necessity of further litigation;

        NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

        1. Payment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
           conditions of this Agreement, and as full, complete, and final settlement and final
           satisfaction of any and all claims or potential claims Plaintiff may have against
           Defendants through the Effective Date of this Agreement, including all counsel fees and
           costs incurred by Plaintiffs, the gross sum of Four Thousand Dollars and No Cents ($4,000.00)
           (the "Settlement Amount") o be paid o Plain iff s a orne within three (3) months.
           Plaintiff will receive the gross amount of Two Thousand Two Hundred Sixty Six
           Dollars and Sixty-Seven Cents ($2,266.67). Plain iff s co nsel o recei e he gross
           amount of One Thousand Seven Hundred Thirty Three Dollars And Thirty Three Cents
           ($1,733.33) for attorney fees and costs.

                                                        1
2. The checks for the Settlement Payments shall be made pa able o Michal Benshabat
   c/o La Office of Y ri Moshes, P.C. as a orne s for and deli ered o Jessenia
   Maldonado, Esq., Law Office of Yuriy Moshes, P.C., 517 Brighton Beach Avenue, 2 nd
   Floor, Brooklyn, New York 11235. The Settlement Amount shall be paid, as follows:

      i.   First installment of One Thousand Three Hundred Thirty Three Dollars And
           Thirty Three Cents ($1,333.33) is due within thirty (30) days of Defendan s
           co nsel s receip of his Agreement executed by Plaintiff;
                i. Seven Hundred Fifty Five Dollars And Fifty Five Cents ($755.55) due
                   to Plaintiff.
               ii. Five Hundred Seventy Seven Dollars And Seventy Eight Cents
                   ($577.78) due to Law Office of Yuriy Moshes, P.C.
     ii.   Second Installment of One Thousand Three Hundred Thirty Three Dollars
           And Thirty Three Cents ($1,333.33) is due within thirty (30) days of the First
           Installment coming due; and
                i. Seven Hundred Fifty Five Dollars And Fifty Five Cents ($755.55) due
                   to Plaintiff.
               ii. Five Hundred Seventy Seven Dollars And Seventy Eight Cents
                   ($577.78) due to Law Office of Yuriy Moshes, P.C.
    iii.   Third Installment of One Thousand Three Hundred Thirty Three Dollars And
           Thirty Four Cents ($1,333.34) is due within thirty days of the Second
           Installment coming due.
                i. Seven Hundred Fifty Five Dollars And Fifty Seven Cents ($755.57) due
                   to Plaintiff.
               ii. Five Hundred Seventy Seven Dollars And Seventy Seven Cents
                   ($577.77) due to Law Office of Yuriy Moshes, P.C.

   Plain iff s co nsel shall be solel responsible for de ermining he alloca ion of he
   Se lemen Amo n be een he Plain iff and Plain iff s a orne for a orne s fees and
   costs. Plaintiff shall be solely responsible for payment of all taxes due on the Settlement
   Amount, and Plaintiff shall indemnify and hold harmless the Defendants for any tax
   liability resulting from payment of the Settlement Amount. The Settlement Amount shall
   be apportioned in the following manner:

   Plain iff s co nsel shall sign and pro ide o Defendan s a orne , prior o Defendan s
   deli er of he Se lemen Amo n o Plain iff s a orne , a S ip la ion of Dismissal i h
   Prejudice in the form attached hereto as Exhibit A. Plain iffs attorney shall hold the
   Stipulation of Dismissal with Prejudice in escrow and shall file it upon Plain iff s co nsel s
   receipt of the Settlement Amount.

3. Release and Covenant Not To Sue: Plaintiff hereby irrevocably and unconditionally
   release and forever discharge the Corporate and Indi id al Defendan ( Defendan s ),
   including each of their current and former predecessors, successors, assigns,
   employees, partners, owners, shareholders, affiliates, and agents, from any and all
   charges, complaints, claims, and liabilities under the Fair Labor Standards Act and the

                                           2
   New York Labor Law, except that nothing in this Agreement shall operate to preclude
   Plaintiffs from enforcing, or shall adversely affect his right or ability to enforce, this
   Agreement.

4. No Admission of Wrongdoing: This Agreement and compliance with this Agreement
   shall not be construed as an admission by Defendants of any liability whatsoever, or of
   any violation of any statute, regulation, duty, contract, right or order.

5. Mutual Non-Disparagement: The parties agree that they will not engage in any
   conduct that is injurious to the reputation and interests of each other, including
   publicly disparaging (or inducing or encouraging others to publicly disparage),
   denigrating or criticizing one another regarding any subject matter, including without
   limitation all parties and counsel and those that are relevant to the instant proceedings
   and the settlement of the Litigation. This Mutual Non-Disparagement provision shall
   include non-disparagement in any publication of any sort, including but not limited to
   any and all blogs, internet postings and the like referencing this litigation or any of the
   parties or their counsel to this matter in any manner.

6. Employment References: Any request for a reference with respect to Plaintiff will be
   referred to the Company. The Company will limit any response to confirming the
   Plain iff s i le and dates of employment, and shall further state that in accordance with
   the Compan s policy, no further information can be provided beyond this neutral
   reference.

7. No Future Employment: It is agreed that the alleged employee-employer relationship
   between Plaintiff and the Company ended for reasons unrelated to any federal, state, or
   municipal statute or any cause of action Plaintiff has or may have had against the
   Company. It is further understood should Plaintiff again apply to work for the
   Company, in any capacity, the Company, based on this clause, may deny Plaintiffs
   employment for any position he seeks, and that such denial will not be a violation of
   any federal, state or municipal statute and/or common law right and will not be deemed
   retaliatory in any way. Accordingly, it is agreed that Plaintiff will not seek
   employment with the Company after the execution of this Agreement.

8. Modification of the Agreement: This Agreement may not be changed unless the
   changes are in writing and signed by a proper representative of Plaintiff and
   Defendants.

9. Acknowledgments: Plaintiff and Defendants acknowledge that they are not relying
   upon any statement, representation or promise in executing this Agreement except for
   statements, representations or promises expressly set forth in this Agreement. They
   further acknowledge and agree that the only consideration for signing this Agreement
   is as set forth in this Agreement.

10. Notices: Notices required under this Agreement shall be in writing and shall be
    deemed given on the earlier of (a) third business day following first-class mailing

                                           3
   thereof; and (b) the day after electronic transmission thereof. Notice hereunder shall
   be delivered to:

To Plaintiff:

Jessenia Maldonado, Esq.
Law Offices of Yuriy Moshes, P.C.
517 Brighton Beach Avenue, 2nd Floor
Brooklyn, New York 11235
Email: jmaldonado@mosheslaw.com

To Defendants:

Richard F. Rozhik Esq.
1612 Neptune Avenue, 2nd Floor
Brooklyn, New York 11224
Email: rrozhik@rozhiklawfirm.com

11. Governing Law: This Agreement shall be governed by, and interpreted in accordance
    with, the laws of the State of New York, excluding the conflict-of-laws principles
    thereof. The parties consent and stipulate to the personal jurisdiction of the United
    States District Court for the District of New York in any subsequent proceeding to
    enforce this Agreement.

12. Enforceability: If any provision of this Agreement is held to be illegal, void, or
    unenforceable, the illegality or unenforceability of such provision shall have no effect
    upon, and shall not impair the legality or enforceability of, any other provision of this
    Agreement, provided, however, that upon any finding by a court of competent
    jurisdiction that a release or waiver of claims or rights or a covenant set forth herein
    is illegal, void or unenforceable, Plaintiffs agree to promptly execute a release, waiver
    and/or covenant that is legal and enforceable.

13. Release Notification:      Defendants advised Plaintiff to discuss the terms of this
    Agreement and release of FLSA and NYLL claims with their legal counsel, and
    Plaintiff acknowledges that he has had the opportunity to consult with Law Office of
    Yuriy Moshes, P.C. . Plaintiff acknowledges that it is his choice to waive any potential
    claims in return for the benefits set forth herein and that he made this decision after
    careful thought and a reasonable period of time to consider this Agreement, and after
    an opportunity to consult with his attorneys. Plaintiff confirms that he has been
    afforded the opportunity to have this Agreement translated to him in his native,
    primary language, and that he understands the terms of this Agreement and that he is
    signing this Agreement voluntarily.

14. Counterparts:       To signify their agreement to the terms of this Agreement and
    Release, the parties have executed this Agreement on the date set forth opposite their
    signatures, which appear below. This Agreement may be executed in two or more

                                          4
        counterparts and each of such counterparts, for all purposes, shall be deemed to be an
        original but all of such counterparts together shall constitute but one and the same
        instrument, binding upon all parties hereto, notwithstanding that all of such parties
        may not have executed the same counterpart. This agreement may also be executed
        by facsimile transmission or electronic signature.



PLAINTIFF


Date:
                                                  ___________________________________
                                                   Michal Benshabat




DEFENDANTS

Date:

                                                 ____________________________________
                                                 PRINT NAME:
                                                 on behalf of T-Fusion LLC




                                                 ____________________________________
                                                 Allison Kahn




                                             5
EXHIBIT A




    6
